Citation Nr: 0107521	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether reduction of the veteran's compensation benefits 
between November 9, 1993 and August 5, 1994, due to his 
incarceration, was proper.


WITNESS AT HEARING ON APPEAL

Veteran-Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1994 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO), which reduced the amount of the 
veteran's compensation benefits effective from November 9, 
1993, due to incarceration for felony convictions.  

In a letter received from the veteran in February 2001, the 
veteran indicated his clear intent that he not be represented 
by AMVETS.  This revokes his signed October 1996 request for 
representation. 

The Board notes that a May 11, 2000 letter informed the 
veteran that a hearing scheduled to be held before a Member 
of the Board in Washington, DC, on June 5, 2000.  A 
subsequent hearing was scheduled to be held before a Member 
of the Board in Washington, DC, on August 14, 2000.  However, 
the veteran failed to appear for both scheduled hearings, did 
not request in writing within 15 days that the August 2000 
hearing be rescheduled, and has not indicated that he had 
good cause for the failure to appear at the August 2000 
hearing.  Therefore, the veteran's request for a hearing 
before a Member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.702(d) (2000).  

With regard to the veteran's February 6, 2001 request for a 
new hearing before the Board (received on February 20, 2001), 
such a hearing is not warranted under the current 
regulations.  The veteran was notified of certification of 
the case to the Board on March 28, 2000, and the request for 
a hearing was received on February 20, 2001 following 
expiration of the 90 days following certification to the 
Board.  The applicable regulations state that, following the 
expiration of the 90 day period following notification of 
certification to the Board, the Board "will not accept a 
request for . . . a personal hearing . . . except when the 
appellant demonstrates on motion that there was good cause 
for the delay."  38 C.F.R. § 20.1304(b) (2000).  The veteran 
has not even submitted a motion for good cause for delay in 
hearing request; he has not offered any reasons for delay in 
requesting a hearing, including no written argument 
pertaining to good cause for delay in submission of request 
for a new hearing.  Therefore, the Board finds that the 
hearing request received on February 20, 2001, made following 
90 days of notification of certification to the Board, does 
not demonstrate a motion of good cause for delay to warrant a 
hearing before a member of the Board.  Id. 

In addition, the documents ("exhibits") the veteran 
submitted to the Board which were received on February 20, 
2001 included additional evidence.  However, the applicable 
regulations state that, following the expiration of the 90 
day period following notification of certification to the 
Board, the Board "will not accept . . . additional evidence 
. . . except when the appellant demonstrates on motion that 
there was good cause for the delay."  38 C.F.R. 
§ 20.1304(b).  The veteran has not even submitted a motion 
for good cause for delay in submission of this evidence; he 
has not offered any reasons for delay in submission of this 
evidence, including no written argument pertaining to good 
cause for delay in submission.  Therefore, the Board finds 
that the February 6, 2001 submission of evidence made 
following 90 days of notification of certification to the 
Board does not demonstrate a motion of good cause for delay 
to warrant acceptance of this evidence.  Id.  

Where, as in this veteran's case, good cause is not shown, a 
"request for a personal hearing, or additional evidence 
submitted will be referred to the agency of original 
jurisdiction upon completion of the Board's action on the 
pending appeal without action by the Board concerning the 
request or additional evidence."  38 C.F.R. § 20.1304(b)(1) 
(2000).  Accordingly, the veteran's February 2000 request for 
a personal hearing and the additional evidence submitted is 
referred to the RO for appropriate action. 

The Board also notes that the issues which were originally 
certified for appellate review included the propriety of a 
reduction of the disability rating for a service-connected 
back disorder.  However, the RO has restored the original 
rating, and the veteran indicated in a letter dated in May 
1999 that he did not disagree with that decision.  
Accordingly, that issue is no longer on appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In a decision of August 1993, the RO determined that the 
veteran was entitled to service-connected disability benefits 
at a 40 percent rate effective from May 3, 1991.

3.  In December 1993, the RO received notification that the 
veteran had been incarcerated since September 9, 1993, due to 
felony convictions.

4.  In January 1994, the RO informed the veteran that payment 
of his compensation benefits would be reduced effective from 
his 61st day of incarceration (November 9, 1993).  

5.  Reduction of the veteran's compensation benefits 
continued until August 5, 1994, the date of the veteran's 
release from incarceration.


CONCLUSIONS OF LAW

1.  The veteran was not legally entitled to the receipt of 
service-connected compensation benefits in excess of a 10 
percent rating between the sixty-first day of his 
incarceration and the date of his release from prison.  38 
U.S.C.A. §§ 1505, 5107, 5313 (West 1991); 38 C.F.R. § 3.665 
(1999).

2.  Reduction of the payment of the veteran's service-
connected compensation benefits between November 9, 1993 and 
August 5, 1994, due to his incarceration, was proper.  38 
U.S.C.A. §§ 1505, 5107, 5313 (West 1991); 38 C.F.R. § 3.665 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The facts in this case are not in dispute and may be briefly 
summarized.  In a decision of August 1993, the RO determined 
that the veteran was entitled to service-connected disability 
benefits at a 40 percent rate, effective from May 3, 1991.  
In December 1993, the RO received notification that the 
veteran had been incarcerated since September 9, 1993, due to 
felony convictions.

In January 1994, the RO informed the veteran that payment of 
his compensation benefits would be reduced effective from his 
61st day of incarceration (November 9, 1993).  Reduction of 
the veteran's compensation benefits continued until August 5, 
1994, the date of the veteran's release from incarceration.  
The full amount of the benefits which were withheld from the 
veteran were given to his wife and children in the form of an 
apportionment.  

The veteran-appellant has argued that he should have 
continued to receive full payment of benefits during his 
incarceration for several reasons.  First, he argues that the 
laws and regulations pertaining to when compensation benefits 
must be reduced were not met in this case because the prison 
did not provide him adequate medical care.  With regard to 
this contention, the statute, 38 U.S.C.A. § 5313(a), (d), and 
implementing regulation, 38 C.F.R. § 3.665(d), provide that, 
where a veteran is imprisoned for a felony committed after 
October 7, 1980, the amount of compensation received while 
incarcerated may not exceed the monetary equivalent of a 10 
percent disability rating if the service-connected disability 
is rated at 20 percent or more.  The Board finds that the 
law, as written by Congress and implemented by VA regulation, 
has been correctly applied in the veteran-appellant's case.  
The law does not contain any mention of the provision of 
medical treatment as being a prerequisite to reduction of 
compensation benefits for an incarcerated veteran.  

The veteran also argues that the reduction of his benefits 
violated the United States Constitution.  He states that the 
reduction amounts to an additional punishment for the same 
crimes for which had a court had already fined and imprisoned 
him.  He also argues that the equal protection clause of the 
Constitution was violated because the VA does not apply to 
rule to all incarcerated persons, but only to felons.  The 
Board notes, however, that a similar Constitutional challenge 
to the regulations providing for reduction of VA benefits to 
incarcerated felons was previously rejected by the United 
States Court of Appeals for Veterans Claims (Court).  See 
Latham v. Brown, 4 Vet. App. 265 (1993).  Although Latham 
involved reduction of pension benefits for an incarcerated 
veteran, the same principles of law apply to the reduction of 
compensation benefits which occurred in the present case.  
The Court noted that unless a classification is suspect, such 
as where it is based on race or alienage, or where it 
involves a fundamental right such as voting, it need only 
meet a rational basis test.  The Court found no authority to 
support the designation of prisoners as a suspect class in 
need of special protection from discriminatory legislation, 
and concluded that the law was not unconstitutional because 
it rationally related to legitimate government goals.  The 
Court noted that several courts had upheld the 
constitutionality of 38 U.S.C. § 5313 restricting 
compensation, [citing Stewart v. Veterans' Administration, 
No. 84-1730C(3) (E.D. Mo. Feb. 13, 1986); Hysell v. Curtis, 
No. 82-4023 (D. Kan. Aug. 27, 1982)], and the provision 
restricting education benefits, 38 U.S.C. § 3482(g), [citing 
Greenwall v. Walters, 596 F.Supp. 693 (M.D. Tenn. 1984); 
Jackson v. Congress of United States, 558 F.Supp. 1288 
(S.D.N.Y. 1983)] and further noted that no court has held 
either 38 U.S.C. § 5313 or 38 U.S.C. § 3482(g) to be 
unconstitutional.  Furthermore, the Court in Latham stated 
that it was unaware of any authority holding that a veteran's 
pension benefit is considered such a fundamental right that 
it requires special constitutional protection.  The Court 
also held that the law reducing benefits for incarcerated 
veteran was not an unconstitutional "bill of attainder" 
because denial of benefits did not amount to punishment.  
Thus, the laws and regulations providing for reduction of VA 
benefits for veterans convicted of felonies are not 
unconstitutional.  See also Bolton v. Brown, 8 Vet. App. 185, 
189 (1995) (the Court noted that 38 U.S.C.A. § 5313 provides 
limitations on payment of compensation to incarcerated 
veterans, but did not question the Constitutionality of that 
law).  

The veteran also argues that the reduction of his benefits 
occurred without due process as he was denied entitlement to 
a hearing prior to the date that the benefits were reduced.  
The record reflects that the veteran requested a hearing in 
March 1994 while he was incarcerated, but was told by the RO 
later that month that a hearing could not be held because all 
hearings were held at the RO and the veteran presumably would 
not be able to attend such a hearing due to his 
incarceration.  The Board notes, however, that subsequent to 
his release in August 1994, the veteran was provided a 
hearing at the RO.  The Board finds no reason why that 
hearing does not satisfy any due process requirements.  The 
Board notes that it was conducted only six months and a few 
days after the veteran's request.  Moreover, the timing of 
the hearing is not significant because the decision regarding 
the reduction of benefits could have been reversed even after 
the benefits had been withheld.  In any event, the veteran 
did not provide any testimony or other evidence at the 
September 1994 hearing which would warrant a change in the 
decision to reduce his benefits, so providing the hearing at 
an earlier date would not have made any difference.

Finally, the veteran argues that the payments should be 
refunded because some of his convictions were overturned on 
appeal.  Under 38 C.F.R. § 3.665(m), if a conviction is 
overturned on appeal, any dependency and indemnity 
compensation or compensation which was withheld for 
incarceration for such conviction shall be restored to the 
beneficiary.  The Board notes that the original judgment in a 
criminal case dated in August 1993 shows that the veteran was 
convicted on one count of bankruptcy fraud and three counts 
of perjury.  He was sentenced to one year of imprisonment as 
to each count, to be served concurrently.  The veteran has 
submitted a copy of an appellate court decision which shows 
that in June 1994 the appellate court affirmed the conviction 
for bankruptcy fraud and one of the convictions for perjury, 
but overturned the two other convictions for perjury.  The 
appellate court then remanded the case for reassessment of 
the veteran's sentence.  The Board notes that in amended 
judgment in a criminal case prepared in August 1994, the 
lower court reduced the term of imprisonment to the time 
served as of August 5, 1994.  Significantly, the sentence for 
the period prior to August 5, 1994 was not overturned.  That 
is the only period in which the veteran's compensation 
benefits were reduced.  The fact that the veteran was 
incarcerated for two felony convictions rather than four 
during that period does not provide a basis for refunding his 
compensation benefits. 

Based on the facts in this case, payment of the veteran's 
compensation benefits was appropriately reduced, effective 
from the sixty-first day of his incarceration (November 9, 
1993) and ending on the day of his release (August 5, 1994).  
There is no provision in the law or regulations which would 
permit the full payment of benefits during this period on any 
basis.  The law is clear that, due to the veteran's 
incarceration, he lacks basic entitlement to the receipt of 
full benefits between November 9, 1993 and August 5, 1994.  
The Board is bound by the laws enacted, and by VA 
regulations.  See 38 U.S.C.A. § 7104 (West 1991).  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the veteran-appellant's claim must be denied as a matter of 
law.


ORDER

The appeal is denied.


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals


 

